Barnes, Presiding Judge,
dissenting.
Because Kent has failed to show error on the record, I respectfully dissent from the majority opinion reversing the trial court’s grant of the application of Kent’s former client to confirm her fee arbitration award against him.
Because Kent, “as appellant, has the burden to affirmatively show error by the record,” we must consider his contentions in light of the meager, 23-page appellate record. Azordegan v. Ebrahimi, 311 Ga. App. 509 (1) (716 SE2d 528) (2011). Consistent with Kent’s notice of appeal, the record includes only the client’s application for confirmation, Kent’s answer, and the superior court’s final order confirming the award. While Kent argues that the superior court substantively modified the arbitration award by confirming it against him *117individually, rather than against his professional corporation, the record does not affirmatively establish error.
The body of the award includes the arbitrators’ finding that “Petitioner paid for service from the attorney Respondent,... who has not provided evidence of any valuable service performed on behalf of petitioner.” The award was made by a panel of arbitrators pursuant to the State Bar’s Fee Arbitration program, which “is designed to provide a convenient mechanism to resolve disputes between lawyers and clients over fees, and is administered by the State Bar Committee on the Arbitration of Fee Disputes.” Farley v. Bothwell, 306 Ga. App. 801 (703 SE2d 397) (2010), citing State Bar Rules, Part VI, Arbitration of Fee Disputes, Preamble, 247 Ga. A-2. And under State Bar Rules 6-201 (f) and 6-402, Kent would only have been allowed to participate in the arbitration hearing if he had agreed to be bound by the arbitrators’ decision, and he admitted in his answer to the confirmation petition that he presented evidence during the proceeding. Thus, the record supports the trial court’s confirmation of the award against Kent individually.
Kent’s argument that he only appeared at the hearing on behalf of his professional corporation and that the award was only against his corporation is unpersuasive in light of the entire award and his answer to the petition admitting he presented evidence to the arbitration panel. As noted previously, it is the appellant’s burden to show error on the record, and this Kent has not done. See Afraknteh v. Halstead, 259 Ga. App. 645, 646 (578 SE2d 126) (2003).
Considering the context of this arbitration award, along with Kent’s failure to establish error on the record, we should affirm the trial court’s confirmation. Accordingly, I respectfully dissent from the majority opinion.
I am authorized to state that Judge McFadden joins in this dissent.